Citation Nr: 1756225	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-00 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial schedular or extraschedular rating higher than 40 percent for residuals of colon cancer.  

2.  Entitlement to an initial rating higher than 20 percent for peripheral neuropathy of the right upper extremity.  

3.  Entitlement to an initial rating higher than 20 percent for peripheral neuropathy of the left upper extremity.  

4.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity for the period from November 11, 2009 to November 18, 2014, and higher than 20 percent thereafter.  

5.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity for the period from November 11, 2009 to November 18, 2014, and higher than 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from June 1971 to December 1978 and from February 1981 to July 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2010 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The February 2010 RO decision granted service connection for residuals of colon cancer (transverse colon cancer) and assigned a 100 percent rating from November 20, 2007, to November 16, 2009, and a 10 percent rating since November 17, 2009.  

A January 2011 RO decision increased the rating for the Veteran's service-connected residuals of colon cancer to 20 percent, effective November 17, 2009.  

In October 2012, the Board, in pertinent part, remanded the issue of entitlement to an initial rating higher than 20 percent for residuals of colon cancer (listed as residuals of transverse colon cancer) to schedule the Veteran for a Board hearing.  

The February 2013 RO decision granted service connection and 20 percent rating for peripheral neuropathy of the right upper extremity (peripheral neuropathy, right upper extremity, to include joint pain, weakness, and nerve damage), effective November 17, 2009, and granted service connection and a 20 percent rating for peripheral neuropathy of the left upper extremity (peripheral neuropathy, left upper extremity, to include joint pain, weakness, and nerve damage), effective November 17, 2009.  By this decision, the RO also granted service connection and 10 percent rating for peripheral neuropathy of the right lower extremity (peripheral neuropathy, right lower extremity, to include joint pain, weakness, and nerve damage), effective November 17, 2009, and granted service connection and 10 percent rating for peripheral neuropathy of the left lower extremity (peripheral neuropathy, left lower extremity, to include joint pain, weakness, and nerve damage), effective November 17, 2009.  

A March 2015 RO decision increased the rating for the Veteran's service-connected peripheral neuropathy of the right lower extremity (peripheral neuropathy, right lower extremity, to include joint pain, weakness, and nerve damage), to 20 percent, effective November 19, 2014.  By this decision, the RO also increased the rating for the Veteran's service-connected peripheral neuropathy of the left lower extremity (peripheral neuropathy, left lower extremity, to include joint pain, weakness, and nerve damage), to 20 percent, effective November 19, 2014.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB, 6 Vet. App. at 35.  

In December 2015, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In a February 2016 decision, the Board, granted an initial 40 percent rating for residuals of colon cancer.  The Veteran appealed the Board's February 2016 decision, as to the issue of entitlement to an initial rating higher than 40 percent for residuals of colon cancer, to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the parties (the Veteran and the VA Secretary) filed a Joint Motion for Partial Remand (Joint Motion) which requested that the Board's decision, as to that issue, be vacated and remanded.  A November 2016 Court Order granted the motion.  

In March 2017, the Board remanded the issue of entitlement to an initial schedular or extraschedular rating higher than 40 percent for residuals of colon cancer, for further development.  The Board deferred the issues of entitlement to an initial rating higher than 20 percent for peripheral neuropathy of the right upper extremity; entitlement to an initial rating higher than 20 percent for peripheral neuropathy of the left upper extremity; entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity for the period from November 11, 2009 to November 18, 2014, and higher than 20 percent thereafter; and entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity for the period from November 11, 2009 to November 18, 2014, and higher than 20 percent thereafter, as those issues had yet to be recertified to the Board.  

The issues of entitlement to an initial rating higher than 20 percent for peripheral neuropathy of the right upper extremity; entitlement to an initial rating higher than 20 percent for peripheral neuropathy of the left upper extremity; entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity for the period from November 11, 2009 to November 18, 2014, and higher than 20 percent thereafter; and entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity for the period from November 11, 2009 to November 18, 2014, and higher than 20 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residuals of colon cancer are manifested by no more than severe symptoms.  

2.  The symptoms and level of disability resulting from the Veteran's service-connected residuals of colon cancer are contemplated by the assigned schedular rating.  


CONCLUSION OF LAW

The criteria for an initial schedular or extraschedular rating higher than 40 percent for residuals of colon cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.114, Diagnostic Codes 7343, 7329 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2017).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14; 38 C.F.R. § 4.113 (2017).  Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

Service connection for colon cancer was granted by a February 2010 RO decision and a 100 percent rating was assigned, effective November 20, 2007, a 10 percent rating was assigned, effective November 17, 2009, under Diagnostic Codes 7343-7329.  A January 2008 rating decision increased the rating for the Veteran's service-connected residuals of colon cancer to 20 percent, effective November 17, 2009.  A rating of 100 percent is assigned during active malignancy or X-ray, chemotherapy, or other therapeutic procedure.  Pursuant to DC 7343, if there has been no local recurrence or metastasis, rate on residuals.  38 C.F.R. § 4.114, DC 7343 (2017).  Since the Veteran's claim for service connection, he has not been shown to have local recurrence or metastasis.  His residuals have been shown to consist of resection of the large intestine, which is rated under DC 7329.  

Diagnostic Code 7329 provides ratings for resection of the large intestine.  Resection of the large intestine with slight symptoms is rated 10 percent disabling.  Resection of the large intestine with moderate symptoms is rated 20 percent disabling.  Resection of the large intestine with severe symptoms, objectively supported by examination findings, is rated 40 percent disabling.  .  

The Veteran contends that he is entitled to a higher rating for his service-connected residuals of colon cancer, to include an extraschedular rating.  Additionally, at the December 2015 Board hearing, the Veteran testified that he experiences bowel movements six to eight times per day due the resection of the large intestine.  He also reported a slight loss of bowel control.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

A November 2009 VA digestive conditions examination report shows that the Veteran reported that he underwent a resection of the colon in 2007 for colon cancer and that he was also treated with chemotherapy.  He indicated that he was currently in remission and that he was not aware of having any active colon cancer.  The Veteran stated that he was not currently undergoing any treatment for his colon cancer and that he would see his physician for routine follow-ups in regard to his condition.  He complained that he had episodic headaches and dizziness, as well as occasional diarrhea.  The Veteran reported that his weight had been stable, that he had no history of anemia, and that he did not have night sweats.  The Veteran maintained that he was currently experiencing nausea and weakness, which attributed to a sinus condition.  It was noted that the Veteran wife reported that when the Veteran's sinus condition would flare-up, he would have severe nausea and weakness.  

The examiner indicated that the Veteran underwent a colon resection in 2007 for treatment of colon cancer.  The examiner reported that the Veteran did not have active colon cancer.  The examiner maintained that there was no serious sequelae secondary to treatment of the colon cancer.  

A September 2010 VA digestive conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he was followed by an oncologist.  He stated that since his chemotherapy in 2007, he had suffered side effects of shortness of breath, tingling of his feet, decreased sleep, and diarrhea which would occur three times a day with loose stools.  The Veteran also indicated that he had left chest wall pain due to a Port-A-Cath which was inserted for chemotherapy, but that it had been later removed.  

The examiner reported that the Veteran had a healed scar from the Port-A-Cath, but no chest wall tenderness.  It was noted that the Veteran was well developed and in no distress.  The examiner indicated that there were no signs of anemia.  The examiner reported that the Veteran's abdomen was soft and nontender, and that he had a mid-abdominal surgical scar which was well healed with no rebound or guarding.  The examiner stated that the Veteran had mild tenderness in his liver area upon deep palpitation.  

The diagnoses were a history of colon cancer diagnosed in 2007, with a partial colectomy, and status post chemotherapy with side effects, including diarrhea; mild neuropathy per history with tingling in the feet; insomnia; and shortness of breath.  The examiner reported that the Veteran's shortness of breath was evaluated and that a chest x-ray was abnormal.  It was noted that the Veteran was called for follow-up on his chest x-ray.  The examiner indicated that he had reviewed the Veteran's claims file and statements from a private physician regarding the side effects of his chemotherapy.  The examiner maintained that the Veteran did have some mild generalized weakness and other side effects that were subjective based on history, and that the Veteran reported that he had diarrhea three times a day and insomnia.  The examiner stated that the shortness of breath, which the Veteran attributed to his colon cancer treatment, was being currently worked up.  It was noted that there was a suspicious mass on the superior mediastinum, pursuant to a chest x-ray.  

A November 2012 VA intestinal surgery examination report does not include a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had almost chronic loose stools and diarrhea.  He stated that he had multiple bowel movements daily up to seven or eight times per day, with no real pain.  

The examiner reported that the Veteran did not need continuous medication to control his intestinal conditions.  The examiner indicated that the Veteran had moderate symptoms attributable to the resection of his large intestine and that his symptoms were diarrhea and chronic loose stools.  It was noted that the Veteran would have diarrhea on a daily basis, with as much as seven to eight bowel movements.  The examiner indicated that the Veteran did not have weight loss or an inability to gain weight attributable to his intestinal surgery.  The examiner maintained that the Veteran did not have any interference with absorption and nutrition attributable to his resection of the intestine, and that the Veteran's intestinal condition did not require an ileostomy or colostomy.  It was noted that the Veteran did not have, and had not had, a persistent intestinal fistula attributable to a surgical intestinal condition.  The examiner indicated that the Veteran had scars related to his resection of the large intestine that were not painful and/or unstable, and that did not have a total area greater than 39 square cm (6 square inches).  It was noted that laboratory testing was performed and that imaging studies had not been performed.  The examiner related that there were no other significant diagnostic test findings and/or results.  

The diagnosis was resection of the large intestine.  The examiner indicated that the Veteran had his transverse colon removed due to colon cancer.  The examiner indicated that the Veteran's intestinal surgery residuals did not impact his ability to work.  

A November 2017 VA intestinal surgery examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had chronic diarrhea following his chemotherapy and that he watched his diet.  He stated that he was not taking medication for his diarrhea condition.  He indicated that he sometimes had watery stools, and that the majority of the time, he would have loose stools.  The Veteran maintained that he would have six to eight bowel movements per day.  It was noted that the Veteran reported that he told his physician about his bowel movements and that he tried a medication which did not help.  The Veteran reported that he had not undergone additional surgery or any additional treatment for his colon cancer since 2007.  He stated that he noticed stool leakage starting approximately three weeks ago.  He related that he did not wear absorbent material, but that he did have to change his underwear at times.  It was noted that the Veteran was not on continuous medication for his intestinal condition.  

The examiner reported that the Veteran had signs and symptoms attributable his intestinal surgery of abdominal pain, and/or colic pain, with abdominal achiness at times, with no specific pattern, and diarrhea, with loose water stools.  The examiner stated that the Veteran did not have weight loss or an inability to gain weight attributable to his intestinal surgery.  The examiner maintained that the Veteran did not have any interference with absorption and nutrition attributable to his resection of the intestine.  It was noted that the Veteran's intestinal condition did not require an ileostomy or colostomy.  The examiner reported that the Veteran did not have, and had not had, a persistent intestinal fistula attributable to a surgical intestinal condition.  

The examiner indicated that, pursuant to an abdominal examination, the Veteran had hyperactive bowel sounds in the four quadrants.  The examiner stated that the Veteran was normal to percussion in the four quadrants and that there was no tenderness to palpation in those quadrants.  It was noted that the Veteran's liver and his spleen were nonpalpable.  The examiner indicated that the Veteran had a 17 cm by 0.5 cm scar that was well healed, with no erythema, edema, or keloid formation.  It was noted that the scar was superficial, of normal texture, of normal sensation, and negative to pain to palpation.  The examiner stated that there was no limitation of motion or function caused by the scar and no skin breakdown of the scar.  The examiner related that the scar was not painful or unstable and that it did not have a total area equal to or greater than 39 square cm (6 square inches).  It was noted that no laboratory testing had been performed and that no imaging studies or diagnostic procedures had been performed.  

The diagnosis was transverse colon cancer, status post right hemicolectomy.  The examiner commented that the Veteran's intestinal surgery residuals did not impact his ability to work.  

Recent private and VA treatment records indicate that the Veteran reported complaints of bouts of diarrhea with bowel movements six to eight times per day, increased joint pain, decreased appetite, and weakness and nerve damage to include bilateral upper and lower extremity neuropathy.  

The Board notes that the Veteran is separately service-connected for peripheral neuropathy of the right and left upper extremities and right and left lower extremities.  

Based on the medical evidence, the Board finds that the Veteran's service-connected residuals of colon cancer are no more than 40 percent disabling.  The Veteran is already assigned the maximum rating of 40 percent for severe symptoms following a resection of the large intestine, objectively supported by examination findings, pursuant to Diagnostic Code 7329.  

This is an initial rating case, on the granting of service connection.  The Board finds that there are no distinct periods of time during which the Veteran's residuals of colon cancer have been more than 40 percent disabling, other than period during which he was assigned a 100 percent rating from November 20, 2007, to November 16, 2009.  Thus "staged ratings" greater than a 40 percent rating are not warranted.  Fenderson, 12 Vet. App. at 119.  

In sum, the preponderance of the evidence is against the claim for entitlement to an initial rating higher than 40 percent for residuals of colon cancer; there is no doubt to be resolved; and a higher rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The issue of entitlement to an extraschedular rating for residuals of colon cancer was raised pursuant to an October 2016 Joint Motion for Partial Remand.  The Board generally must consider referral for extraschedular consideration only "[w]here there is evidence in the record that shows exceptional or unusual circumstances or where the veteran has asserted that a schedular rating is inadequate."  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (quoting Yancy v. McDonald, 27 Vet. App. 484, 493 (2016) (internal quotations omitted)). 

The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's symptoms of his residuals of colon cancer have included frequent bowel movements, loose stools, possible slight loss of bowel control, abdominal pain, increased joint pain, and the need to take multiple days of sick leave due to his symptoms.  These symptoms are adequately contemplated by the rating criteria.  In July 2017, the Director, Compensation Service, indicated that the evidentiary record did not show that the symptomatology consistently associated with the service-connected residuals of colon cancer was not wholly contemplated by the criteria used to assign the 40 percent rating and that entitlement to an increased rating on an extraschedular basis was not established.  Additionally, the Board notes that November 2012 and November 2017 VA intestinal surgery examination reports, respectively, both show that the Veteran's residuals of colon cancer do not impact his ability to work.  Further a November 2017 VA psychiatric examination report notes that the Veteran has worked as a mental health counselor for twenty-six years.  The Board notes that the existing record does not show that the Veteran's service-connected residuals of colon cancer causes marked interference with employment or frequent periods of hospitalization beyond which is already contemplated by the 40 percent schedular rating already assigned.  

Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  As such, the Board finds that an extraschedular rating for the Veteran's service-connected residuals of colon cancer must be denied.  


ORDER

An initial schedular or extraschedular rating higher than 40 percent for residuals of colon cancer is denied.  


REMAND

The remaining issues on appeal are entitlement to an initial rating higher than 20 percent for peripheral neuropathy of the right upper extremity; entitlement to an initial rating higher than 20 percent for peripheral neuropathy of the left upper extremity; entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity for the period from November 11, 2009 to November 18, 2014, and higher than 20 percent thereafter; and entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity for the period from November 11, 2009 to November 18, 2014, and higher than 20 percent thereafter.  

The Veteran was last afforded a VA peripheral nerves conditions examination in January 2017.  The diagnosis was peripheral neuropathy.  

The Board observes that the Veteran is service-connected for peripheral neuropathy of the upper and lower extremities, which includes joint pain.  He is specifically service-connected for peripheral neuropathy of the right upper extremity (peripheral neuropathy, right upper extremity, to include joint pain, weakness, and nerve damage); peripheral neuropathy of the left upper extremity (peripheral neuropathy, left upper extremity, to include joint pain, weakness, and nerve damage); peripheral neuropathy of the right lower extremity (peripheral neuropathy; right lower extremity, to include joint pain, weakness, and nerve damage); and peripheral neuropathy of the left lower extremity (peripheral neuropathy, left lower extremity, to include joint pain, weakness, and nerve damage).  

The U.S Court of Appeals for Veteran's Claims (Court) has issued decisions in Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA examinations.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  Thus, as the findings pursuant to the January 2017 VA peripheral nerve conditions examination are inadequate, a new VA examination should be provided addressing the Veteran's peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right lower extremity; and peripheral neuropathy of the left lower extremity.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for his peripheral neuropathy of the right and left upper extremities and peripheral neuropathy of the right and left lower extremities since March 2017.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his service-connected peripheral neuropathy of the right and left upper extremities and peripheral neuropathy of the right and left lower extremities, and the impact of that condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected peripheral neuropathy of the right and left upper extremities and peripheral neuropathy of the right and left lower extremities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's peripheral neuropathy of the right and left upper extremities and right and left lower extremities must be reported in detail.  The affected nerve(s) should be expressly identified.  

For each affected nerve, the examiner must specifically indicate whether the impairment is in the nature of a neuritis, a neuralgia, and/or paralysis.  If paralysis of any nerve is identified, the examiner must indicate whether the paralysis is complete or incomplete and, if it is incomplete, whether the incomplete paralysis is best characterized as mild, moderate, moderately severe, or severe.  

4.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


